Granger, J.
I. The only question for our determination is, did the district court err in granting the 1 Intoxicating- ' liquors: illegal sales: action on bond:infodivision°fpen-motion of George C. Hull for a moiety of ^ the three hundred dollars paid by defendant , ,. J1 rm- Welsh? Code, section 1539, is as follows: “It shall be unlawful for any person to sell, give away, by agent or otherwise, any spirituous or other intoxicating liquors, including wine or beer, to any minor for. any purpose whatever, unless upon the written order of his parent, guardian or family physician, or sell the same to any intoxicated person, or to any person who is in the habit of becoming intoxicated. Any person violating the provisions of this section shall forfeit and pay to the school fund the sum of one hundred dollars for each offense, to be collected by action against him, and the sureties on his bond, if one has been given, by any citizen in the county. One-half of the amount so recovered shall go to the informer, and the other half shall go to the school fund of the county.” It is urged by the appellant that Hull would only be entitled to the half claimed on the recovery, “and this can only refer to that sum which is awarded in a judicial proceeding by judgment of the court;” and that a recovery “implies an adjudication.”
Several cases are cited defining a recovery, but none with facts to sustain appellant’s theory of th-fe case. The statute largely provides for a solution of the question. It provides that “ any person violating the provisions of this section shall forfeit and pay to the school fund the sum of one hundred dollars for each offense, to be collected by action against him.” The three hundred dollars is surely a “forfeiture” under the section, and it is paid to settle the “cause of action set forth in the petition.” It was then “collected by action” against Welsh, and that is the recovery the section has reference to. It says: “One-half of the amount so recovered shall go to the informer.” If the amount is collected by action, it is as much a *121recovery if paid to settle the action as if paid after fina] adjudication. This construction meets the legislative will. The other would surely defeat it.
II. It is said that the stipulation of settlement disclaims liability under the law. It is true that, after HE '' the language of the settlement, there is a “protest” against legal liability, but it in no manner affects the question before us. The payment is no less a forfeiture collected by action against the defendant because of the protest.
III. It is urged that the provision of the statute as to one-half of the recovery going to the informer is 3 Thessdi©» not applicable to an action on a pharmacist’s -lx x ^ 4 bond, but the language of the section is comprehensive, and makes it unlawful for any person to sell to persons in the habit of becoming intoxicated, and then provides for a forfeiture by any person violating the provisions of the section, and for action against bim and sureties on his bond, if one has been given. We do not think an action on the bond of a pharmacist is an exception to the rule as to the rights of informers. Our attention is called to the legislation by the twenty-second general assembly, under chapter 71, and it is urged that the effect of such legislation is to repeal the latter clause of section 1539. There is no such inconsistency as to effect a repeal by implication, and none is expressed. While the act, in terms, repeals some fourteen other sections of the Code, it leaves the section in question without reference, indicating that there was not a legislative purpose to repeal it.
IY. It is said that Hull, in the record, made no claim for anything himself. That is true prior to his 4. The same. motion, and that was in sufficient time. He ' . „ _ . , . appeared as informer or complainant m behalf of the, public in the petition. There was no necessity for a claim by him before there was a recovery. It was only when the money was collected that his rights obtained.
The action of the district court is aeeiembd.